Title: To James Madison from Sylvanus Bourne, 23 October 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amn Consulate Amstm. Oct 23 1803
					
					Inclosed is the Leyden Gazette under a new title owing to the old one having lately been forbid by the Govt. here.
					I take the liberty by this occasion to mention that as Mr. Foreman from whom Mr. Alexander at Rotterdam recd. his appointment as agent in the Consulate has long since resigned his Commission & that Mr. Alexander has never recd any appointment from Govt. many embarrasments are found to arise in the due exercise of the Consular functions at that Port. From these circumstances which I have no doubt you readily conceive & will attend to having that establishment put in proper order by a fixed appointment & I have the honor to be With great Respect Yr Ob Servt.
					
						S. Bourne
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
